15 N.Y.3d 846 (2010)
In the Matter of GENT UNIFORM RENTAL CORP., Appellant,
v.
COUNTY OF SUFFOLK DEPARTMENT OF LABOR, Respondent. (Proceeding No. 1.)
In the Matter of GENT UNIFORM RENTAL CORP., Appellant,
v.
COUNTY OF SUFFOLK et al., Respondents. (Proceeding No. 2.)
Court of Appeals of New York.
Decided September 23, 2010.
Appeal, insofar as taken from that part of the Appellate Division order that affirmed so much of Supreme Court's order and judgment as dismissed the proceeding in Matter of Gent Uniform Rental Corp. v County of Suffolk, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that, as to that part of the order, no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remainder of the Appellate Division order does not finally determine the proceedings within the meaning of the Constitution.